DETAILED ACTION
This is the first office action regarding application number 16/508,263, filed July 10, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 66, 95.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 72.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both "calcu and “computing”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 "a first path calculator" in claims 1, 6, and 8-11
"a second path calculator" in claim 1, 4, and 5
“a calculator” in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Within at least claims 1, 6, and 8-11 “a first path calculator”   [0015]” first path calculating module is configured to calculate the optimal mission path in a manner non constrained by an array of waypoints and/or paths imposed between the waypoints”, [0016] “the first path calculating module is configured to calculate at least one iso-movement curve of the aircraft”; and [0056] “a first software module 64 for calculating a first optimal mission path 

Within at least claims 1, 4, and 5, “a second path calculator”, [0015] “a second path calculating module, configured to calculate an optimized path of the aircraft in the optimization region in a manner constrained by a network of waypoints”, [0016] “the second path calculating module is configured to define, in the optimization region of the path, a network of nodes between the geographical point of origin and the geographical destination point”, [0057] “and a second module 65 for calculating an optimized path 65A of the aircraft in the optimization region 63A”. There is not a clear written description or structural aspects described that perform the function, “a second path calculator”.

Within at least claims 12, “a calculator”, [0016] “a module for initializing specifications of a mission including at least a geographical point of origin, a geographical destination point, and operational mission specifications”, [0016] “a module for recovering a weather context, in particular an evolutive weather context”, [0054] “In particular, the memory 56 contains a software module 58 for initializing mission specifications, configured for acquiring operational specifications of the mission in particular from the interface 42, and a software module 60 for recovering a weather context from the database 50”. There is not a clear written description or structural aspects described that perform the function, “a calculator”.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1, 4-6, and 8-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “first path calculator" and "second path calculator"” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claims and specifications do not include the steps or algorithms for "first path calculator" or "second path calculator". Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, claim 1 is an apparatus claim comprising a system configured to calculate an aircraft mission. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “a first path calculator, configured to calculate an optimal mission path between a geographical point of origin and a destination … a second path calculator, configured to calculate an optimized path of the aircraft” are considered to be mathematical concepts. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “a first path calculator, configured to calculate an optimal mission path between a geographical point of origin and a destination … a second path calculator, configured to calculate an optimized path of the aircraft”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of a mathematical concept but for the recitation of generic computer components (i.e. the claimed calculation engine). That is, other than reciting “a calculating engine configured to” nothing in the claim element precludes the step from simply performing the mathematical concept. For example, but for the “a calculating engine” language, “a first path calculator, configured to calculate an optimal mission path between a geographical point of origin and a destination … a second path calculator, configured to calculate an optimized path of the aircraft” in the context of this claim 
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a calculating engine. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a calculating engine” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible. 

Regarding dependent claims 2-6, and 8-12
Under Step 1:
the optimization region of the aircraft path is defined” (Claim 2), “the optimization region of the optimal mission path is delimited by lateral limits … as a function of density” (Claim 3), “wherein the second path calculator is configured to define … a network of nodes” (Claim 4), “configured to implement a Dijkstra algorithm” (Claim 5), “calculate at least one iso-movement curve” (Claim 6), “to choose each point ….” (Claim 8), “wherein the first path calculator is configured to calculate a plurality … on several flight levels” (Claim 9), “wherein the first path calculator is configured to determine the iso-movement curve … to a plurality of flight levels … combining successive path segments” (Claim 10), “wherein the first path calculator is configured to divide the space into a plurality of angular sectors” (Claim 11), “a calculator configured to initialize specifications … recover weather context … determine airplane performance” (Claim 12), (thus the claims are to an apparatus, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-6, and 8-12 depend on claim 1 and recite the limitations of “the optimization region of the aircraft path is defined” (Claim 2), “the optimization region of the optimal mission path is delimited by lateral limits … as a function of density” (Claim 3), “wherein the second path calculator is configured to define … a network of nodes” (Claim 4), “configured to implement a Dijkstra algorithm” (Claim 5), “calculate at least one iso-movement curve” (Claim 6), “wherein each point of the optimal mission path is located on an iso-movement curve” (Claim 8), “wherein the first path calculator is configured to calculate a plurality … on several flight levels” (Claim 9), “wherein the first path calculator is configured to determine the iso-movement curve … to a plurality of flight levels … combining successive path segments” (Claim 10), “wherein the first path calculator is configured to divide the space into a plurality of angular sectors” (Claim 11), “a calculator configured to initialize specifications … recover weather context … determine airplane performance” (Claim 12), These claims recite an abstract idea which is directed to a mathematical concept. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 2-6, and 8-12 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-16 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-6, and 8-12are not patent eligible.

Regarding claim 17, claim 17 is a method claim comprising a method to calculate an aircraft mission. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 17 “calculate a first optimal mission path between a geographical point of origin and a destination … defining an optimization region ... calculating an optimized path of the aircraft in the optimization region” are considered to be mathematical concepts. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “calculate a first optimal mission path between a geographical point of origin and a destination … defining an optimization region ... calculating an optimized path of the aircraft in the optimization region”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of a mathematical concept. That is, nothing in the claim element precludes the step from simply performing the mathematical concept. For example, “calculate a first optimal mission path between a geographical point of origin and a destination … defining an optimization region ... calculating an optimized path of the aircraft in the optimization region” in the context of this claim encompasses the user manually performing the requested mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical calculations” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. The claim is directed to an abstract idea. 
Under Step 2B:


Regarding dependent claims 18-19
Under Step 1:
Claims 18-19 are to a method comprising the steps of “wherein the optimization region of the path is defined as a function of a predetermined lateral distance” (Claim 18), “wherein the calculating of the optimized path includes defining … a network of nodes” (Claim 19), (thus the claims are to an method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 18-19 depend on claim 17 and recite the limitations of “wherein the optimization region of the path is defined as a function of a predetermined lateral distance” (Claim 18), “wherein the calculating of the optimized path includes defining … a network of nodes” (Claim 19), and, These claims recite an abstract idea which is directed to a mathematical calculations. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 18-19 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 12-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (WO 9917080) in view of Pierre (U.S. 20160225265).

Regarding claim 1, Myers teaches an aircraft mission calculation system comprising
a calculating engine configured to calculate an aircraft path during the mission the calculating engine comprising (Pg. 6, lines 22-27, "The vehicle travel path determination system 1 comprises a processor 11 which receives input from at least one and preferably a plurality of sources S1-Sn which sources generate data representative of the nature of the multidimensional space of interest.")(Pg. 9, lines 13-14, "The data input by the user is stored in memory in the vehicle travel path determination system 1", the specifications of the instant application defines the calculating engine as a processor and a memory)
a first path calculator, configured to calculate an optimal mission path between a geographical point of origin and a destination point (Pg. 3, lines 20-22, "The above described problems are solved and a technical advance achieved in the field by the present automated travel path determination system which computes a travel path for a vehicle from an origination point to a destination point", here the system is defining a path between an origin and a destination)(Pg. 13, lines 24-26, "Therefore, the approach taken to provide the computation algorithm of the present travel path determination system makes use of a graph theory based approach to find a global approximation of the optimal travel path solution", here it is defining the path as the optimal travel path solution)
as a function of airplane performance (Pg. 3, line 23, "based on the operating characteristics of the vehicle")
"An example of immutable phenomena are regions of restricted air space, such as over a military base or a region of airspace over the territorial extent of unfriendly nations, or the airspace above and around an airport, which airport is not the origination point or destination point.", paragraph [0016] of the specification defines operations mission specifications as including a mission context, in particular a weather zone to avoid, a prohibited zone or a desired passage zone)
and a weather context, in a mission space between the geographical point of origin and the geographical destination point (Pg. 3, lines 23-24, "as well as phenomena extant in the multidimensional space")(Pg. 12, lines 6-7, "These time varying phenomena can include other air traffic and meteorological phenomena.")
the calculating engine being configured to define, around the optimal mission path, an optimization region of the optimal mission path (Pg 11, lines 15-28, "Given these constraints, any location... In addition to this obvious constraint, each aircraft has a maximum operating altitude characteristic that delimits the upper bounds of the multidimensional space … Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … mandatory minimum altitude requirements for this particular aircraft as well … These constraints must be considered by the system in determining the travel path.", here the system is defining an region within which optimal mission path will be determined)
and a second path calculator, configured to calculate an optimized path of the aircraft in the optimization region (Pg. 13, lines 24-26, "Therefore, the approach taken to provide the computation algorithm of the present travel path determination system makes use of a graph theory based approach to find a global approximation of the optimal travel path solution")
	in a manner constrained by the network of waypoints and/or paths imposed between the waypoints (Pg. 13 line 29 - Pg. 14 line 2, "The graph theory approach uses a directed graph which contains a plurality of nodes and directed edges, where each directed edge connects a pair of the plurality of nodes.", here the system is using the graph theory approach to constrain the calculating within a series of waypoints and paths connecting the waypoints)
	taking the weather context into account (Pg. 3, lines 23-24, "as well as phenomena extant in the multidimensional space")(Pg. 12, lines 6-7, "These time varying phenomena can include other air traffic and meteorological phenomena.")
	However, Myers does not explicitly teach that the calculator is configured to calculate the optimal mission path in a manner non-constrained by a network of waypoints.
	Pierre teaches a navigational aid for optimizing the flight trajectory where the first path calculator being configured to calculate the optimal mission path in a manner non-constrained by a network of waypoints and/or paths imposed between the waypoints (Paragraph [0014], “FIGS. 2a and 2b represent a great circle trajectory 10 between a point A and a point B, the x axis and the y axis corresponding respectively to the latitude and the longitude … the geometrically shortest trajectory for linking A and B”, here the optimal mission path is being calculated as the shorted path between the origin Point A and the destination point B this geometrically shortest path is non-constrained by waypoints or existing paths)
Myers and Pierre are analogous art as they are both related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
“The navigation aid method 300 according to the invention is intended to determine an improved trajectory (Ta) between a point of departure A and a point of arrival B, as a function of a trajectory cost.”)(Pierre, Para [0014], “Since the wind is not constant over the journey, the great circle trajectory 10, the geometrically shortest trajectory for linking A and B, does not prove to be the most economical in terms of fuel consumption and/or the fastest”).

Regarding claim 2, Myers and Pierre teach the system as discussed above in claim 1, Myers further teaches
	wherein the optimization region of the aircraft path is defined as a function of a predetermined lateral distance from each point of the optimal mission path and as a function of the operational mission specifications (Page 11, lines 10-28, "For simplicity of description, consider the travel path to comprise the path from the point of takeoff to the point of landing. ... Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … These constraints must be considered by the system in determining the travel path.”, here the system is using the extent of space around which lies between the origination and destination to define lateral limits to the region)(Page 11 line 29 – Page 12 line 1, "In computing a travel path for an aircraft, the multidimensional space can be viewed as a volumetric region which is occupied by a plurality of phenomena that must be considered in the determination of the travel path for the aircraft. These phenomena can be classified as either immutable or time varying (dynamic). An example of immutable phenomena are regions of restricted air space", here the system is taking into account restricted airspace in the determination of the optimization region).

Regarding claim 4, Myers and Pierre teach the system as discussed above in claim 1, Myers further teaches 
wherein the second path calculator is configured to define, in the optimization region of the optimal mission path, a network of nodes between the geographical point of origin and the geographical destination point from the network of waypoints and/or paths imposed between the waypoints (Pg. 13 line 29 - Pg. 14 line 2, "The graph theory approach uses a directed graph which contains a plurality of nodes and directed edges, where each directed edge connects a pair of the plurality of nodes.", here the system is using the graph theory approach to define a network of nodes and paths in the form of directed edges)
the second path calculator being configured to define a cost associated with a passage from one node to an adjacent node among the nodes of the network (Page 14, lines 2-4, "A time dependent cost function can be associated with any of the directed edges of this graph.")
and to determine the optimized path based on a minimization of a total cumulative cost between the geographical point of origin and the geographical destination point (Page 11, lines 7-8, "The goal of the travel path determination system is to find an optimal path which minimizes the cost function that is defined for this vehicle V and this travel path.")

Regarding claim 5, Myers and Pierre teach the system as discussed above in claim 4, Myers further teaches 
wherein the second path calculator is configured to implement a Dijkstra algorithm and/or an A* algorithm (Page 20, lines 5-11, "This technique is well known and simplifies the computational complexity of the problem. Implementations of this algorithm are found in Dijkstra's algorithm and the Bellman- Form algorithm")

Regarding claim 6, Myers and Pierre teach the system as discussed above in claim 1, Myers further teaches 
wherein the first path calculator is configured to calculate at least one iso-movement curve of the aircraft from at least one point of the optimal mission path and is configured to determine at least one other point of the optimal mission path on the iso-movement curve of the aircraft (here the specification of the instant application  paragraphs [0064-0067] defines the iso-movement curve as either a iso-chronous or a fuel iso-consumption curve with an isochronous curve defined as a curve connecting the points accessible to the aircraft from a given point at a given time Page 17, lines 23-27, "Using the latter method, the approximation is done by starting at the starting point for this segment x.sub.s, at time t.sub.s and moving along the path defined by this segment for some small value of Et, then calculating the distance traveled during this time interval Et. This incremental travel computation is repeated for successive intervals of time Et until the destination point x.sub.d is reached.", here the system is 

Regarding claim 7, Myers and Pierre teach the system as discussed above in claim 6, Myers further teaches
wherein the at least one iso-movement curve of the aircraft is an isochronous curve and/or a fuel iso-consumption curve (here the specification of the instant application  paragraphs [0067] defines the iso-chronous as a curve connecting the points accessible to the aircraft from a given point at a given time)(Page 17, lines 23-27, "Using the latter method, the approximation is done by starting at the starting point for this segment x.sub.s, at time t.sub.s and moving along the path defined by this segment for some small value of Et, then calculating the distance traveled during this time interval Et. This incremental travel computation is repeated for successive intervals of time Et until the destination point x.sub.d is reached.", here the system is starting at an initial point on the mission path and moving along the path for a given time interval and calculating the distance traveled).

Regarding claim 8, Myers and Pierre teach the system as discussed above in claim 6, Myers further teaches
wherein each point of the optimal mission path is located on an iso-movement curve relative to another point of the optimal mission path (Page 13, lines 24-26, "Therefore, the approach taken to provide the computation algorithm of the present travel path determination system makes use of a graph theory based approach to find a global approximation of the optimal travel path solution.", here the system is using the graph theory iso-movement curves calculated in claims 6 to select the segments of the optimal mission path)
the first path calculator being configured to choose each point of the optimal mission path on the iso-movement curve (Page 14 line 32 - Page 15 line 4, "Once the minimum cost on the first slice has been determined, it is relatively easy to work forward through the graph to determine the minimum costs at all nodes in the subsequent slices as well as the destination node. Having determined these, it is relatively easy to work back through the graph to determine the travel path giving this minimum cost to any node, in particular, the destination node", here once the system has calculated the costs of each segment it chooses the optimal path by working backwards selecting the minimum cost at each node)
as a function of operational and/or performance airplane specifications (Page 17, lines 7-13, "The time cost is determined by the length of the selected segment and the speed of the aircraft which traverses this segment. The basic time computation is modulated by the effects of hazards which effect the path of travel as well as ambient winds, both factors which change the elapsed time of travel. The aircraft performance factors also effect the time of travel, since the ability of the aircraft to climb/descend as well as operate in various crosswinds and at various altitudes impacts the time cost.", here the system is using the aircraft performance characteristics in calculating the time costs which determines the optimal path).

Regarding claim 9, Myers and Pierre teach the system as discussed above in claim 6, Myers further teaches
“the strip containing the solutions tends to be relatively narrow. By placing the graph nodes on equally spaced latitude and longitude points at various altitudes within the strip”, here the system is placing nodes for calculating at various altitudes within the graph nodes/multiple flight levels).

Regarding claim 10, Myers and Pierre teach the system as discussed above in claim 9, Myers further teaches
wherein the first path calculator is configured to determine the iso-movement curves corresponding to a plurality of flight levels (Fig 6 shows an example of the graph system including nodes in a Z direction corresponding to flight levels)(Page 15, lines 12-18, “the strip containing the solutions tends to be relatively narrow. By placing the graph nodes on equally spaced latitude and longitude points at various altitudes within the strip.”, here the system is placing nodes for calculating at various altitudes within the graph nodes)
from an initial point to a first flight level change curve to define at least a first path segment for each flight level (Page 14, lines 19-21, "The graph of interconnectivity in the three-dimensional case is given by a single directed edge from every node in slice I to every node in slice 1+1 as shown in Figure 6.", here the system is determining an initial point I which connects to every successive node at various flight levels to define a first flight level change curve)
"Using the costs for that entire slice, the dynamic programming method begins on the next slice by examining all of the paths to a given node. The dynamic programming method then calculates a cost for each of those edges and adds them to the minimal cost for the start nodes of the edges.", here the system is continuing to each successive slice by starting from the flight level change of the previous node)
then next to define the optimal mission path by combining successive path segments chosen from among the path segments defined for each plurality of flight levels (Page 14 line 32 - Page 15 line 4, "Once the minimum cost on the first slice has been determined, it is relatively easy to work forward through the graph to determine the minimum costs at all nodes in the subsequent slices as well as the destination node. Having determined these, it is relatively easy to work back through the graph to determine the travel path giving this minimum cost to any node, in particular, the destination node.", here the path with the minimum cost is interpreted to be the optimal mission path determined from calculated path segments at various flight levels).

Regarding claim 12, Myers and Pierre teach the system as discussed above in claim 1, Myers further teaches
further comprising a calculator configured to: initialize specifications of a mission including at least the geographical point of origin, the geographical destination point, and the operational mission specifications (Page 9, lines 4-12, "Thus, in the aircraft example, the user must provide data at step 23 which, at a minimum is representative of an origination point, a destination point, a desired time of departure, and identification of the type of aircraft…desired arrival time, weighting factors ascribed to various hazards, identification of the pilot, number of passengers/load weight, quantity of fuel in the aircraft tanks, intermediate stops incorporated into the travel, desired cost factor to be optimized, and the like.", here the system is initializing the mission information provided by a user)
recover the weather context, in the mission space extending between the geographical point of origin and the geographical destination point (Page 6 line 29 - Page 7 line 2, "In particular, the sources S1-S3 can include, but are not limited to: meteorological monitoring systems … Each of these sources generates an output which typically comprises a data stream or data file that includes information computed by the source and of interest to the vehicle travel path determination system 1.", here the system is recovering the weather context)
and determine the airplane performance, the calculator being configured to determine the airplane performance based on operational mission specifications and weather context (Page 17, lines 27-30, "The computation performed for each time interval along the length of the segment is performed using the winds that are present during that time interval at that locus on the segment and for the particular ascent/descent profile for this aircraft.", here the system is using the weather context to calculate the performance of the aircraft at each interval).

Regarding claim 13, Myers and Pierre teach the system as discussed above in claim 1, Myers further teaches
"An example of immutable phenomena are regions of restricted air space, such as over a military base or a region of airspace over the territorial extent of unfriendly nations, or the airspace above and around an airport, which airport is not the origination point or destination point.", paragraph [0016] of the specification of the instant application defines operations mission specifications as including a mission context, in particular a weather zone to avoid, a prohibited zone or a desired passage zone).

Regarding claim 15, Myers and Pierre teach the system as discussed above in claim 13, Myers further teaches
wherein the mission context is a weather zone to avoid, a prohibited zone or a desired passage zone (Page 12, lines 1-4, "An example of immutable phenomena are regions of restricted air space, such as over a military base or a region of airspace over the territorial extent of unfriendly nations, or the airspace above and around an airport, which airport is not the origination point or destination point.").

Regarding claim 16, Myers and Pierre teach the system as discussed above in claim 1, Myers further teaches
wherein the weather context is evolutive (Pg. 12, lines 4-7, "The phenomena that exist within the multidimensional space are typically time varying and more difficult to model and use in the computation of the travel path. These time varying phenomena can include other air traffic and meteorological phenomena.", here evolutive is interpreted to mean changing over time).

Regarding claim 17, Myers teaches a system for calculating the mission of an aircraft including
a method for calculating a mission of an aircraft, including: calculating a first optimal mission path between a geographical point of origin and a geographical destination point (Pg. 3, lines 20-22, "The above described problems are solved and a technical advance achieved in the field by the present automated travel path determination system which computes a travel path for a vehicle from an origination point to a destination point", here the system is defining a path between an origin and a destination)(Pg. 13, lines 24-26, "Therefore, the approach taken to provide the computation algorithm of the present travel path determination system makes use of a graph theory based approach to find a global approximation of the optimal travel path solution", here it is defining the path as the optimal travel path solution)
as a function of airplane performance (Pg. 3, line 23, "based on the operating characteristics of the vehicle")
operational mission specifications (Page 12, lines 1-4, "An example of immutable phenomena are regions of restricted air space, such as over a military base or a region of airspace over the territorial extent of unfriendly nations, or the airspace above and around an airport, which airport is not the origination point or destination point.", paragraph [0016] of the specification defines operations mission specifications as including a mission context, in particular a weather zone to avoid, a prohibited zone or a desired passage zone)
as well as phenomena extant in the multidimensional space")(Pg. 12, lines 6-7, "These time varying phenomena can include other air traffic and meteorological phenomena.")
defining an optimization region of the first optimal mission path around the first optimal mission path (Pg 11, lines 15-28, "Given these constraints, any location... In addition to this obvious constraint, each aircraft has a maximum operating altitude characteristic that delimits the upper bounds of the multidimensional space … Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … mandatory minimum altitude requirements for this particular aircraft as well … These constraints must be considered by the system in determining the travel path.", here the system is defining an region around the optimal mission path)
and calculating an optimized path of the aircraft in the optimization region in a manner constrained by the network of waypoints and/or paths imposed between the waypoints (Pg. 13 line 29 - Pg. 14 line 2, "The graph theory approach uses a directed graph which contains a plurality of nodes and directed edges, where each directed edge connects a pair of the plurality of nodes.", here the system is using a plurality of waypoints and paths between the waypoints)
taking the weather context into account (Pg. 3, lines 23-24, "as well as phenomena extant in the multidimensional space")(Pg. 12, lines 6-7, "These time varying phenomena can include other air traffic and meteorological phenomena.")
However, Myers does not explicitly teach that the calculator is configured to calculate an optimal mission path in a manner non-constrained by a network of waypoints.
“FIGS. 2a and 2b represent a great circle trajectory 10 between a point A and a point B, the x axis and the y axis corresponding respectively to the latitude and the longitude … the geometrically shortest trajectory for linking A and B”, here the optimal mission path is being calculated as the shorted path between the origin Point A and the destination point B this geometrically shortest path is non-constrained by waypoints or existing paths).
Myers and Pierre are analogous art as they are both related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to first calculate the geometrically shortest path/optimal mission path unconstrained by waypoints or nodes taught in Pierre in the method and system of calculating an optimized mission path taught in Myers in order to reduce the overall cost of a route between point A and B by first defining an initial cost to improve upon (Pierre, Para [0069], “The navigation aid method 300 according to the invention is intended to determine an improved trajectory (Ta) between a point of departure A and a point of arrival B, as a function of a trajectory cost.”)(Pierre, Para [0014], “Since the wind is not constant over the journey, the great circle trajectory 10, the geometrically shortest trajectory for linking A and B, does not prove to be the most economical in terms of fuel consumption and/or the fastest”).

Regarding claim 18, claim 18 is similar in scope to claim 2 and is therefore rejected under a similar rationale.

Regarding claim 19, claim 19 is similar in scope to claim 4 and is therefore rejected under a similar rationale.

Regarding claim 20, claim 20 is similar in scope to claim 16 and is therefore rejected under a similar rationale.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (WO 9917080) in view of Pierre (U.S. 20160225265) further in view of Moravek (U.S. 20180144643).


Regarding claim 3, Myers and Pierre teach the system as discussed above in claim 2, Pierre further teaches
wherein the optimization region of the optimal mission path is delimited by lateral limits extending laterally at a distance (Paragraph [0074], "Step 310 determines a grid of nodes P within an area 12 of predetermined dimensions comprising the points of departure A and of arrival B, preferably the area 12 is situated around a great circle trajectory linking the points A and B. The area 12 is determined by the crew or by the flight management system. The term grid should be understood to mean a set of points P in the broad sense, a particular form of which is a regular meshing.", here the system is determining an optimization region with of 
However Myers and Pierre do not teach the optimization region being determined as a function of a density of waypoints.
Moravek teaches methods and systems for segmenting a planned route of travel where an optimization region is chosen as a function of a density of the network of waypoints and/or the paths imposed between the waypoints (Paragraph [0024], "In this regard, the location for a flight path segment boundary is identified or otherwise determined from within a portion of the flight plan defined by the segmentation criteria based on an extrema of density distributions, which corresponds to the location within that portion of the flight plan having the lowest diversion suitability in terms of the distribution of potential diversion airports reachable from that location and other diversion preference information, such as topographic, geographic, or other landing zone preferences. ", here the optimization region is defined by the flight path segment boundary which is based on a density distribution of waypoints in the form of airports).
Myers, Pierre, and Moravek are analogous art as they are all related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the regional density function as taught by Moravek in the optimization region planning system of Pierre and Myers in order to reduce the pilots workload and mental stress (Moravek, Paragraph [004], “Accordingly, it is desirable to reduce the mental workload of the pilot segmenting a flight plan and analyzing and selecting alternates en route to a destination.”).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (WO 9917080) in view of Pierre (U.S. 20160225265) further in view of Chazelle (U.S. Patent 5,526,000).

Regarding claim 11, Myers and Pierre teach the system as discussed above in claim 6, Myers further teaches
to select each point of an iso-movement curve at a given moment relative to a point of an iso-movement curve at an earlier moment (Page 14, lines 26-31, "Using the costs for that entire slice, the dynamic programming method begins on the next slice by examining all of the paths to a given node. … The initiation of this process is easy since the first slice has nodes whose cost can be determined from the origination point to those nodes.", here the system is selecting new nodes to calculate the cost based on all of the paths from previous nodes on iso-movement curves)
However Myers and Pierre do not teach that the path calculator is configured to divide the space into a plurality of angular sectors, or select the next point in those sectors at a minimum distance from the destination. 
Chazelle teaches a system or controlling the path of an aircraft in low-altitude flight 
wherein the first path calculator is configured to divide the space into a plurality of angular sectors from the geographical point of origin or from the geographical destination point “In accordance with a special aspect of the invention, operation (b) includes for each target (B.sub.i) the establishment of a navigation envelope (DN), and a guidance envelope (DH), both in the form of an angular sector (PN, PH) pointing downstream”, here the system is using angular sectors to divide the space)(Fig 1A and Fig 9 Further show the space divided into angular sectors)
as the point located at a maximum distance from the geographical point of origin or at a minimum distance from the geographical destination point in each angular sector (Col 2, lines 4-9, ”terrain data are used to determine a digital performance function (FPR) for each direction, or bearing corridor, which constitutes an evaluation of the optimum advance, starting out in accordance with this direction, as a function of a preselected set of criterium that includes the flight altitude”)(Fig 4, item 359, the system is stating that )(Col 8, lines 30-32, “in 359, the best overall "performance" corridor, and the one closest to the route for homing on the aiming point, is selected”, here the system is selecting the optimum route as the best performance corridor which is the one closest to the destination “aiming point” which is interpreted to be the minimum distance from the destination).
Myers, Pierre, and Chazelle are analogous art as they are all related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include method of using angular sectors to divide the region as taught by Chazelle in the operational specification for planning an optimal route taught in Pierre and Myers in order to reduce improve the flight path optimization process and enable deviation from the path in light of unexpected obstacles (Chazelle, Col 1, lines 43-50, “More precisely, the purpose of the invention is to enable an aircraft to optimize its flight path, with its flight plan, and the environment it will encounter, taken into consideration. (14) … is to permit deviations from the flight path when an unexpected obstacle, such as a threat, appears ahead of the airborne vehicle”).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (WO 9917080) in view of Pierre (U.S. 20160225265) further in view of Nefflier (U.S. 20170011636).

Regarding claim 14, Myers and Pierre teach the system as discussed above in claim 13, however they do not explicitly teach that the airplane context includes a defective equipment, a dispatch, or a failure.
Nefflier teaches a method for integrating aircraft route optimization in an onboard system wherein the airplane context is a type of defective equipment, a dispatch, or a failure (Paragraph [0073 & 179], “The navigation system 2 is configured to implement an application OPT_RTE for optimizing routes under various constraints (traffic, terrain, weather, aircraft state, airspace, operations).”, here the term aircraft state is interpreted to include any defective equipment or failures on the aircraft).
Myers, Pierre, and Nefflier are analogous art as they are all related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include airplane context in terms of an equipment failure or defective part as taught by Nefflier in the operational specification for planning an optimal “Accordingly, it is desirable to reduce the mental workload of the pilot segmenting a flight plan and analyzing and selecting alternates en route to a destination.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662  


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662